DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s remarks to the missing NPLs identified in the last Office Action filed 11/16/2021 have been considered. The Examiner notes that the missing NPLs have been filed in the parent case 14/991497.
 	The objection to applicant's specification made on 11/16/2021 is withdrawn in response to applicant’s correction.
	Applicant’s corrections to claim objections for claim(s) 1, 3, and 5 made on 11/16/2021 has been considered and the objection to the claims is withdrawn.
 	Applicant's arguments filed 02/16/2022 with respect to claim(s) 1, 3, and 5 have been fully considered but they are not persuasive. 
	Applicant’s argument:	On pgs. 6-9, Applicant argues that Lynn, Jr. et al. (US 2014/0321277 A1) in view of Calhoun et al. (Control And Provisioning of Wireless Access Points (CAPWAP) Protocol Specification) and Bhatnagar et al. (US 2014/0362807 A1) does not disclose claims 1, 3, and 5.	(1) Applicant argues on pg. 7 that Lynn does not disclose “how to obtain an address of a gateway (GW) nor a network system comprising APs, an AC and gateway, furthermore, Lynn fails to disclose the above limitation (a) as recited in claim 1” wherein limitation (a) is “receiving a Control And Provisioning of Wireless Access Points (CAPWAP) packet sent by an access controller (AC), wherein the CAPWAP packet carries an address of a gateway (GW)”.	(2) Applicant argues on pgs. 7-8 that Calhoun does not disclose “anything of carrying an IP address of a gateway in a CAPWAP message exchanged between the AC and the WTP in a network system including an AP, an AC and a gateway”.	(3) Applicant argues on pgs. 9 that Bhatnagar discloses in [0015] and [0104] “the Data Service Gateway acts as a DHCP server for assigning IP addresses to the user equipment and the WSG acts as an AC rather than a gateway, a GRE encapsulation is performed between the AP and the DHCP server (i.e. the Data Service Gateway), rather than “between the AP and a gateway” as recited in claim 1”.	Examiner’s response:	Regarding argument (1), it appears Applicant is interpreting the claimed limitations differently than the Examiner. For example, Applicant argues that Lynn does not disclose “how to obtain an address of a gateway”. It is not clear how Applicant interprets “how to obtain an address of a gateway” in “receiving a Control And Provisioning of Wireless Access Points (CAPWAP) packet sent by an access controller (AC), wherein the CAPWAP packet carries a first address of a gateway (GW)” but Examiner interprets the “how to obtain an address of a gateway” in the claim as simply receiving a CAPWAP packet that includes an address of a gateway. 	Lynn discloses in [0062]: “one or more of the nodes 302 a, 302 b, 302 c (=AP) can store, retrieve (=receive), and/or access one or more identifiers 310 a, 310 b (=address) for communicating with the associated computing devices 304 a, 304 b (=gateway)”. 	Lynn also discloses in [0060]: “computing devices 304 a, 304 b can comprise one or more identifiers 310 a, 310 b … [and] one or more identifiers 310 a, 310 b can be a media access control address (MAC address) … [or] one or more identifiers 310 a, 310 b can comprise one or more of an IP Address, a serial number, latitude/longitude, geo-encoding, a custom assigned unique identifier, a global unique identifier (GUID), and the like” and in [0073]: “The identifiers 310 a, 310 b can be associated with one or more of the computing devices 304 a, 304 b”.	Lynn also discloses in [0057]: “one or more of the computing devices 304 a, 304 b can be a gateway”.	Therefore, Lynn teaches “how to obtain an address of a gateway” in “receiving a packet sent by an access controller (AC), wherein the packet carries a first address of a gateway (GW)” because Lynn’s nodes 302a-c (=AP) retrieves (=obtain) the identifiers 310a-b (=address) of the computing devices 304a-b (=gateway).	Lynn does not teach a CAPWAP packet.
	However, Calhoun discloses on pg. 112: “The CAPWAP protocol provides flexibility in how WTP configuration is managed” and on pg. 115: “A Configuration Status Response message is sent by an AC” and “… a WTP receives a Configuration Status response message” and “… the following message elements MUST be included in the Configuration Status Response message: … WTP Static IP Address Information”. Calhoun also discloses on pgs. 97-98: “WTP Static IP Address Information message element is used by an AC to configure or clear a previously configured static IP address on WTP” that includes “The IP address of the gateway”. Furthermore, Calhoun discloses on pg. 55: “CAPWAP Control Message” includes “Configuration Status Response”.
	Therefore, Calhoun teaches a CAPWAP packet, i.e., the Configuration Status Response, includes an IP address of a gateway.
	Thus, Lynn in view of Calhoun teaches “receiving a Control And Provisioning of Wireless Access Points (CAPWAP) packet sent by an access controller (AC), wherein the CAPWAP packet carries a first address of a gateway (GW)”.
	Applicant also argues that Lynn does not disclose “a network system comprising APs, an AC and gateway” because Lynn “fails to disclose anything about “an access controller (AC)””. The Examiner notes that the Applicant discloses in [0004]: “The AC is configured to control an access network element, for example, configuration of AP information. The AC may be deployed in a data transmission path and is responsible for routing and forwarding and may also be connected only to the GW and is responsible for access control”. So the Examiner interprets the “AC” to be Lynn’s provisioning system 314 (=access controller) in the “exemplary system and network” as shown in Fig. 3 and disclosed in [0057] because the “provisioning system 314 can communicate provisioning information to one or more of the nodes 302 a, 302 b, 302 c” and “Provisioning information can comprise one or more of tunnel end point IPs” as discloses in [0063]. Since Lynn further discloses in [0060]: “one or more identifiers 310 a, 310 b can comprise one or more of an IP Address”, the provisioning information comprising tunnel end point IPs is the one or more identifiers 310a-b. 	Therefore, Lynn teaches “a network system comprising APs, an AC and gateway” in Fig. 3 and [0057]: a system and network comprises nodes 302a-c (=APs), a provisioning system 314 (=AC) and computing devices 304a-b (=gateway).
	Regarding argument (2), it appears Applicant is interpreting the applied reference Calhoun in a different manner than the Examiner. For example, Applicant argues that Calhoun does not disclose “anything of carrying an IP address of a gateway in a CAPWAP message exchanged between the AC and the WTP in a network system including an AP, an AC and a gateway”.	However, Calhoun discloses on pg. 112: “The CAPWAP protocol provides flexibility in how WTP configuration is managed” and on pg. 115: “A Configuration Status Response message is sent by an AC” and “… a WTP receives a Configuration Status response message” and “… the following message elements MUST be included in the Configuration Status Response message: … WTP Static IP Address Information”. Calhoun also discloses on pgs. 97-98: “WTP Static IP Address Information message element is used by an AC to configure or clear a previously configured static IP address on WTP” that includes “The IP address of the gateway”. Furthermore, Calhoun discloses on pg. 55: “CAPWAP Control Message” includes “Configuration Status Response”.	Therefore, the AC uses CAPWAP protocol to send WTP configuration, i.e., Configuration Status response message, to the WTP. The Configuration Status response message is a CAPWAP protocol message and includes a WTP Static IP Address Information element to configure a static IP address on the WTP, i.e., the IP address of the gateway. The “network system including an AP, an AC and a gateway” is taught by Lynn in Fig. 3 and [0057]: a system and network comprises nodes 302a-c (=APs), a provisioning system 314 (=AC) and computing devices 304a-b (=gateway).
	Regarding argument (3), while Applicant correctly recites paragraph [0045] of Bhatnagar that the Examiner has relied on in the Office Action filed 11/16/2021, Applicant further cites paragraphs [0015] and [0104] and argues Bhatnagar does not disclose limitations (b) and (c) but discloses “the Data Service Gateway acts as a DHCP server for assigning IP addresses to the user equipment and the WSG acts as an AC rather than a gateway, a GRE encapsulation is performed between the AP and the DHCP server (i.e. the Data Service Gateway), rather than “between the AP and a gateway”. Limitation (b) is “performing GRE tunnel encapsulation for the packet sent by the user equipment to form a encapsulated packet” and limitation (c) is “sending the encapsulated packet to the GW by using the GRE tunnel”.	The Examiner notes to have not relied on paragraphs [0015] and [0104]. Examiner only relied on paragraph [0045] that discloses “… AP configured to … receive a packet from the wireless user equipment, … encapsulate the received packet in at least one of a GTP, IPIP, and GRE Tunnel, send the encapsulated packet to the Data Service Gateway” to teach the limitation “performing GRE tunnel encapsulation for the packet sent by the user equipment to form a encapsulated packet” and “sending the encapsulated packet to the GW by using the GRE tunnel”. 	Therefore, the Examiner submits that Bhatnagar discloses the limitation (b) and (c) in paragraph [0045], i.e., the AP receives a packet from a UE, encapsulated the packet in GRE tunnel, and sends the encapsulated packet to a gateway.

Examiner’s Note
 	An attempt was made to schedule an interview with James A. Harrison (Reg. # 40,401) and discuss potential amendments to place the case in condition for allowance. However, no interview has occurred. The potential amendment is to incorporate claims 15 and similar claim 20 into the independent claims 1, 3, and 5 and change “first address” and “second address” to “first Internet Protocol (IP) address” and “second IP address”.

Claim Objections
 	Claim(s) 6 is/are objected to because of the following informalities:  
Claim 6 recites “wherein a value of the type field is used … and a value of the attribute value field is the first address of the GW” but it should be “wherein a value of the type field is used … and [[a]] the value of the attribute value field is the first address of the GW”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	Claim(s) 7 and second claim 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
 	Claim 7 recites the limitation "the first GW address configuration attribute".  There is insufficient antecedent basis for this limitation in the claim.
Second claim 19 recites only “wherein the value” without any other information and without a period. It appears second claim 19 should be removed because there is already a first claim 19. 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn, Jr. et al. (US 2014/0321277 A1) in view of Calhoun et al. (Control And Provisioning of Wireless Access Points (CAPWAP) Protocol Specification) and Bhatnagar et al. (US 2014/0362807 A1).

Regarding claim 1, Lynn discloses A method for implementing a generic routing encapsulation (GRE) tunnel by an access point (AP) (Fig. 4, [0065]-[0066]: GRE protocol is used to provision, i.e., establish, generate, activate, enable, etc., an encapsulation tunnel 400, i.e., GRE or soft GRE tunnel, by a node 302a which is an AP (=AP)), comprising:
receiving a packet sent by an access controller (AC) (Fig. 3, [0062]-[0063]: node 302a receives provisioning information (=packet) from a provisioning system 314 (=AC)), wherein the packet carries a first address of a gateway (GW) ([0060], [0062]-[0063]: the provisioning information includes identifiers 310a, 310b, i.e., IP addresses (=address), of tunnel end points, i.e., a computing device 304a. Fig. 4, [0057], [0065]: computing device 304a is a gateway endpoint (=GW));
configuring a GRE tunnel from the AP to the GW (Fig. 4, [0065]: node 302a provisions an encapsulation tunnel 400, i.e., a GRE or soft GRE tunnel (=GRE tunnel), to computing device 304a), wherein a source address of the GRE tunnel is an address of the AP ([0030], [0065]-[0066]: encapsulation tunnel 400 is provisioned between node 302a and computing device 304a where node 302a is configured with loopback IP of the computing device 304a as its GRE destination; thus the GRE source is the IP address of node 302a. [0067]: IP address of node 302a / access point GRE endpoint), and a destination address of the GRE tunnel is the first address of the GW ([0030], [0066]: node 302a is configured with loopback IP of the computing device 304a as its GRE destination. [0067]: IP address of computing device 304a / gateway GRE endpoint);
receiving a packet sent by a user equipment (Fig. 6A, [0073]: node 302c receives data (=packet) from user device 303 (=user equipment). Note: nodes 302a-c are interchangeable).
Lynn does not explicitly disclose the provisioning information is a Control And Provisioning of Wireless Access Points (CAPWAP) packet; and performing GRE tunnel encapsulation for the packet sent by the user equipment to form an encapsulated packet; and sending the encapsulated packet to the GW by using the GRE tunnel.
However, Calhoun discloses Control And Provisioning of Wireless Access Points (CAPWAP) packet (pg. 112 (section 8-8.1): WTP configuration messages use CAPWAP protocol to exchange configuration information between AC and WTP (=access point). pgs. 115-116 (section 8.3): WTP receives a Configuration Status Response message that includes WTP Static IP Address Information sent by an AC. pgs. 97-98 (section 4.6.48): the WTP Static IP Address Information message element includes an IP address of a gateway. Pg. 55: CAPWAP Control Message includes Configuration Status Response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the provisioning system 312 that provides provisioning information with IP addresses, i.e., an IP address of a gateway, to the node 302a, as taught by Lynn, to use CAPWAP protocol on the configuration message that includes the IP address of the gateway, as taught by Calhoun.
Doing so provides flexibility in how WTP configuration is managed (Calhoun: pg. 112 (section 8.1)).
Lynn in view of Calhoun does not disclose performing GRE tunnel encapsulation for the packet sent by the user equipment to form an encapsulated packet; and sending the encapsulated packet to the GW by using the GRE tunnel.
However, Bhatnagar discloses performing GRE tunnel encapsulation for the packet sent by the user equipment to form an encapsulated packet ([0045]: AP receives a packet from a wireless user equipment and encapsulates the received packet in GRE Tunnel); and 
sending the encapsulated packet to the GW by using the GRE tunnel ([0045]: AP sends the encapsulated packet in the GRE Tunnel to a gateway).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the node 302a (or node 302c) that receives the packet from the user device, as taught by Lynn, to encapsulate the received packet in GRE Tunnel and send the encapsulated packet in GRE Tunnel to the gateway, as taught by Bhatnagar.
Doing so provides an integration of the access point into a wireless service provider core network (Bhatnagar: [0004]) so that an authentication between the wireless user equipment with the wireless service provider core network, i.e., with the gateway, is provided by using the AP to establish a connection between the wireless user equipment and the gateway (Bhatnagar: [0045]); and thus the wireless device user can seamlessly connect to a network using both its cellular phone antennae as well as Wi-Fi radio antennae and allow the wireless device to transmit data through Wi-Fi instead of through cellular antenna and thus increase bandwidth and data transmission rates (Bhatnagar: abstract).

Regarding claim 3, Lynn discloses An access point (AP) (Fig. 4, [0065]-[0066]: node 302a is an AP (=AP)), comprising:
a processor ([0039]-[0042]: AP is configured to perform steps. Note: it is known to an ordinary skill in the art that an AP has a processor to execute functions); and
a non-transitory computer readable medium which contains computer-executable instructions that, when executed by the processor, causes the AP to perform the steps of ([0039]-[0042]: AP is configured to perform steps. Note: it is known to an ordinary skill in the art that an AP has a memory with instructions to be executed by the processor to perform functions):
receiving a packet sent by an access controller (AC) that carries a first address of a gateway (GW) (Fig. 3, [0060], [0062]-[0063]: node 302a receives provisioning information (=packet) from a provisioning system 314 (=AC). The provisioning information includes identifiers 310a, 310b, i.e., IP addresses (=address), of tunnel end points, i.e., a computing device 304a. Fig. 4, [0057], [0065]: computing device 304a is a gateway endpoint (=GW));
configuring a generic routing encapsulation (GRE) tunnel from the AP to the GW (Fig. 4, [0065]: node 302a provisions an encapsulation tunnel 400, i.e., a GRE or soft GRE tunnel (=GRE tunnel), to computing device 304a), wherein a source address of the GRE tunnel is an address of the AP ([0030], [0065]-[0066]: encapsulation tunnel 400 is provisioned between node 302a and computing device 304a where node 302a is configured with loopback IP of the computing device 304a as its GRE destination; thus the GRE source is the IP address of node 302a. [0067]: IP address of node 302a / access point GRE endpoint), and a destination address of the GRE tunnel is the first address of the GW ([0030], [0066]: node 302a is configured with loopback IP of the computing device 304a as its GRE destination. [0067]: IP address of computing device 304a / gateway GRE endpoint);
receiving a packet sent by a user equipment (Fig. 6A, [0073]: node 302c receives data (=packet) from user device 303 (=user equipment). Note: nodes 302a-c are interchangeable).
Lynn does not explicitly disclose the provisioning information is a Control And Provisioning of Wireless Access Points (CAPWAP) packet; and performing GRE tunnel encapsulation for the packet sent by the user equipment to form an encapsulated packet; and sending the encapsulated packet to the GW by using the GRE tunnel.
However, Calhoun discloses Control And Provisioning of Wireless Access Points (CAPWAP) packet (pg. 112 (section 8-8.1): WTP configuration messages use CAPWAP protocol to exchange configuration information between AC and WTP (=access point). pgs. 115-116 (section 8.3): WTP receives a Configuration Status Response message that includes WTP Static IP Address Information sent by an AC. pgs. 97-98 (section 4.6.48): the WTP Static IP Address Information message element includes an IP address of a gateway. Pg. 55: CAPWAP Control Message includes Configuration Status Response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the provisioning system 312 that provides provisioning information with IP addresses, i.e., an IP address of a gateway, to the node 302a, as taught by Lynn, to use CAPWAP protocol on the configuration message that includes the IP address of the gateway, as taught by Calhoun.
Doing so provides flexibility in how WTP configuration is managed (Calhoun: pg. 112 (section 8.1)).
Lynn in view of Calhoun does not disclose performing GRE tunnel encapsulation for the packet sent by the user equipment to form an encapsulated packet; and sending the encapsulated packet to the GW by using the GRE tunnel.
However, Bhatnagar discloses performing GRE tunnel encapsulation for the packet sent by the user equipment to form an encapsulated packet ([0045]: AP receives a packet from a wireless user equipment and encapsulates the received packet in GRE Tunnel); and 
sending the encapsulated packet to the GW by using the GRE tunnel ([0045]: AP sends the encapsulated packet in the GRE Tunnel to a gateway).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the node 302a (or node 302c) that receives the packet from the user device, as taught by Lynn, to encapsulate the received packet in GRE Tunnel and send the encapsulated packet in GRE Tunnel to the gateway, as taught by Bhatnagar.
Doing so provides an integration of the access point into a wireless service provider core network (Bhatnagar: [0004]) so that an authentication between the wireless user equipment with the wireless service provider core network, i.e., with the gateway, is provided by using the AP to establish a connection between the wireless user equipment and the gateway (Bhatnagar: [0045]); and thus the wireless device user can seamlessly connect to a network using both its cellular phone antennae as well as Wi-Fi radio antennae and allow the wireless device to transmit data through Wi-Fi instead of through cellular antenna and thus increase bandwidth and data transmission rates (Bhatnagar: abstract).

Regarding claim 5, Lynn discloses A non-transitory computer readable medium which contains computer-executable instructions, wherein the computer-executable instructions, when executed by a processor, enables an access point (AP) to perform operations comprising (Fig. 4, [0065]-[0066]: node 302a is an AP (=AP). [0039]-[0042]: AP is configured to perform steps. Note: it is known to an ordinary skill in the art that an AP has a memory with instructions to be executed by a processor to perform functions):
receiving a packet sent by an access controller (AC) that carries a first address of a gateway (GW) (Fig. 3, [0060], [0062]-[0063]: node 302a receives provisioning information (=packet) from a provisioning system 314 (=AC). The provisioning information includes identifiers 310a, 310b, i.e., IP addresses (=address), of tunnel end points, i.e., a computing device 304a. Fig. 4, [0057], [0065]: computing device 304a is a gateway endpoint (=GW));
configuring a generic routing encapsulation (GRE) tunnel from the AP to the GW (Fig. 4, [0065]: node 302a provisions an encapsulation tunnel 400, i.e., a GRE or soft GRE tunnel (=GRE tunnel), to computing device 304a), wherein a source address of the GRE tunnel is an address of the AP ([0030], [0065]-[0066]: encapsulation tunnel 400 is provisioned between node 302a and computing device 304a where node 302a is configured with loopback IP of the computing device 304a as its GRE destination; thus the GRE source is the IP address of node 302a. [0067]: IP address of node 302a / access point GRE endpoint), and a destination address of the GRE tunnel is the first address of the GW ([0030], [0066]: node 302a is configured with loopback IP of the computing device 304a as its GRE destination. [0067]: IP address of computing device 304a / gateway GRE endpoint);
receiving a packet sent by user equipment (Fig. 6A, [0073]: node 302c receives data (=packet) from user device 303 (=user equipment). Note: nodes 302a-c are interchangeable).
Lynn does not explicitly disclose the provisioning information is a Control And Provisioning of Wireless Access Points (CAPWAP) packet; and performing GRE tunnel encapsulation for the packet sent by the user equipment to form an encapsulated packet; and sending the encapsulated packet to the GW by using the GRE tunnel.
However, Calhoun discloses Control And Provisioning of Wireless Access Points (CAPWAP) packet (pg. 112 (section 8-8.1): WTP configuration messages use CAPWAP protocol to exchange configuration information between AC and WTP (=access point). pgs. 115-116 (section 8.3): WTP receives a Configuration Status Response message that includes WTP Static IP Address Information sent by an AC. pgs. 97-98 (section 4.6.48): the WTP Static IP Address Information message element includes an IP address of a gateway. Pg. 55: CAPWAP Control Message includes Configuration Status Response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the provisioning system 312 that provides provisioning information with IP addresses, i.e., an IP address of a gateway, to the node 302a, as taught by Lynn, to use CAPWAP protocol on the configuration message that includes the IP address of the gateway, as taught by Calhoun.
Doing so provides flexibility in how WTP configuration is managed (Calhoun: pg. 112 (section 8.1)).
Lynn in view of Calhoun does not disclose performing GRE tunnel encapsulation for the packet sent by the user equipment to form an encapsulated packet; and sending the encapsulated packet to the GW by using the GRE tunnel.
However, Bhatnagar discloses performing GRE tunnel encapsulation for the packet sent by the user equipment to form an encapsulated packet ([0045]: AP receives a packet from a wireless user equipment and encapsulates the received packet in GRE Tunnel); and 
sending the encapsulated packet to the GW by using the GRE tunnel ([0045]: AP sends the encapsulated packet in the GRE Tunnel to a gateway).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the node 302a (or node 302c) that receives the packet from the user device, as taught by Lynn, to encapsulate the received packet in GRE Tunnel and send the encapsulated packet in GRE Tunnel to the gateway, as taught by Bhatnagar.
Doing so provides an integration of the access point into a wireless service provider core network (Bhatnagar: [0004]) so that an authentication between the wireless user equipment with the wireless service provider core network, i.e., with the gateway, is provided by using the AP to establish a connection between the wireless user equipment and the gateway (Bhatnagar: [0045]); and thus the wireless device user can seamlessly connect to a network using both its cellular phone antennae as well as Wi-Fi radio antennae and allow the wireless device to transmit data through Wi-Fi instead of through cellular antenna and thus increase bandwidth and data transmission rates (Bhatnagar: abstract).

Regarding claims 2, 4, and 6, Lynn in view of Calhoun and Bhatnagar discloses all features of claims 1, 3, and 5 as outlined above. 
Lynn does not disclose, but Calhoun further discloses wherein the CAPWAP packet comprises a GW address configuration attribute (pg. 112 (section 8-8.1): WTP configuration messages use CAPWAP protocol. pgs. 115-116 (section 8.3): WTP receives a Configuration Status Response message that includes WTP Static IP Address Information to configure IP address (=GW address configuration attribute). According to pgs. 97-98 (section 4.6.48): the WTP Static IP Address Information message element includes an IP address of a gateway), and the GW address configuration attribute comprises a type field (pgs. 97-98 (section 4.6.48): the WTP Static IP Address Information message element includes a Static field (=Type field)), and an attribute value field (pgs. 97-98 (section 4.6.48): the WTP Static IP Address Information message element includes a Gateway field (=attribute value field)), wherein a value of the type field is used to identify the attribute field as the GW address configuration attribute (pgs. 97-98 (section 4.6.48): the Static field may be set to one (=value) to enable Gateway field to be valid), and a value of the attribute value field is the first address of the GW (pgs. 97-98 (section 4.6.48): the Gateway field includes the IP address (=value / address) of the gateway).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the provisioning information with IP addresses, i.e., an IP address of a gateway, as taught by Lynn, to include a WTP Static IP Address Information with a Static field to indicate whether a Gateway field is valid and the Gateway field to indicate the IP address of the gateway, as taught by Calhoun.
Doing so provides flexibility in how WTP configuration is managed (Calhoun: pg. 112 (section 8.1)), i.e., it allows the AC to configure or clear a previously configured static IP address on the WTP (Calhoun: pgs. 97-98 (section 4.6.48)).

Regarding claims 7, 11, and 16, Lynn in view of Calhoun and Bhatnagar discloses all features of claims 1, 3, and 5 as outlined above. 
Lynn does not disclose, but Calhoun further discloses wherein the CAPWAP packet comprises a GW address configuration attribute and the (first) GW address configuration attribute comprises the first address of the GW (pg. 112 (section 8-8.1): WTP configuration messages use CAPWAP protocol to exchange configuration information. pgs. 115-116 (section 8.3): WTP receives a Configuration Status Response message that includes WTP Static IP Address Information. pgs. 97-98 (section 4.6.48): the WTP Static IP Address Information message element includes a gateway field (=GW address configuration attribute) comprising an IP address of a gateway).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the provisioning system 312 that provides provisioning information with IP addresses, i.e., an IP address of a gateway, to the node 302a, as taught by Lynn, to use CAPWAP protocol on the configuration message with a gateway field to comprise the IP address of the gateway, as taught by Calhoun.
Doing so provides flexibility in how WTP configuration is managed (Calhoun: pg. 112 (section 8.1)), i.e., it allows the AC to configure or clear a previously configured static IP address on the WTP (Calhoun: pgs. 97-98 (section 4.6.48)).

Regarding claims 8, 12, and 17, Lynn in view of Calhoun and Bhatnagar discloses all features of claims 1, 3, and 5 as outlined above. 
Lynn does not disclose, but Calhoun further discloses wherein the CAPWAP packet is a CAPWAP configuration state response packet (pg. 112 (section 8-8.1): WTP configuration messages use CAPWAP protocol to exchange configuration information. pgs. 115-116 (section 8.3): WTP receives a Configuration Status Response message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the provisioning system 312 that provides provisioning information with IP addresses, i.e., an IP address of a gateway, to the node 302a, as taught by Lynn, to use CAPWAP protocol on the configuration message to be a Configuration Status Response message, as taught by Calhoun.
Doing so provides flexibility in how WTP configuration is managed (Calhoun: pg. 112 (section 8.1)), i.e., it allows the AC to override a WTP’s requested configuration (Calhoun: pg. 115 (section 8.3)).

Regarding claims 9, 13, and 18, Lynn in view of Calhoun and Bhatnagar discloses all features of claims 8, 12, and 17 as outlined above. 
Lynn does not disclose, but Calhoun further discloses wherein the CAPWAP configuration state response packet comprises a GW Address element field and the GW Address element field comprises the first address of the GW (pg. 112 (section 8-8.1): WTP configuration messages use CAPWAP protocol to exchange configuration information. pgs. 115-116 (section 8.3): WTP receives a Configuration Status Response message that includes WTP Static IP Address Information. pgs. 97-98 (section 4.6.48): the WTP Static IP Address Information message element includes a gateway field (=GW Address element field) comprising an IP address of a gateway).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the provisioning system 312 that provides provisioning information with IP addresses, i.e., an IP address of a gateway, to the node 302a, as taught by Lynn, to use CAPWAP protocol on the configuration message to be a Configuration Status Response message with a gateway field to comprise the IP address of the gateway, as taught by Calhoun.
Doing so provides flexibility in how WTP configuration is managed (Calhoun: pg. 112 (section 8.1)), i.e., it allows the AC to override a WTP’s requested configuration (Calhoun: pg. 115 (section 8.3)) and to configure or clear a previously configured static IP address on the WTP (Calhoun: pgs. 97-98 (section 4.6.48)).

Regarding claims 10 and 14 and first claim 19, Lynn in view of Calhoun and Bhatnagar discloses all features of claims 9, 13, and 18 as outlined above. 
Lynn further discloses wherein the first address of the GW comprises an IPv4 address or an IPv6 address ([0043]: one or more second identifiers 120 are IPv4 Addresses or IPv6 Addresses and are assigned to computing devices 104, gateways, etc. Fig. 4, [0057], [0065]: computing device 304a is a gateway endpoint (=GW)).

	Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn, Jr. et al. (US 2014/0321277 A1) in view of Calhoun et al. (Control And Provisioning of Wireless Access Points (CAPWAP) Protocol Specification), Bhatnagar et al. (US 2014/0362807 A1), and Koodli et al. (US 2013/0155849 A1).

Regarding claims 15 and 20, Lynn in view of Calhoun and Bhatnagar discloses all features of claims 3 and 5 as outlined above. 
Lynn in view of Calhoun and Bhatnagar does not disclose, but Koodli discloses wherein the CAPWAP packet carries a second address of the GW ([0035]: MRME 20 (=AC) sends the WiFi AP a signaling to establish a tunnel with a WiFi access network GW, wherein the signaling includes tunnel endpoint parameters of the WiFi access network gateway. The parameters can be realized in CAPWAP protocol and include IP address (=first address) and MAC layer address (=second address). [0034]: the tunnel parameters include tunnel endpoint IP address, GRE key, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the provisioning system 312 that provides provisioning information with IP addresses, i.e., an IP address of a gateway, to the node 302a, as taught by Lynn, to use CAPWAP protocol on the configuration message, as taught by Calhoun, and to further include MAC layer address of the gateway that can be realized in CAPWAP protocol, as taught by Koodli.
Doing so allows the WiFi access point to establish a tunnel with the WiFi access network gateway (Koodli: [0035]).

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478